April,   10, 1950


Hon. John Ben Shepperd                Opinion    No.   V-1043,.
Secretary    of State
Austin,   Texas                       Re:   The validity   of S.B. No. 35,
                                            Acts 51s.t Legislature,    1st
                                            Called Session,     1950, making
                                            an appropriation     from the Se-
                                            curities  Act Fund to defray
                                            expenses    of publishing  the laws
Dear Mr. Shepperd:                          of said called session,

             Yourequest   the opinion of this office as to the validity
of Senate Bill No. 35 passed by the First    Called Session  of the Slet
Legislature,  which is as follows:

              “AN ACT making an emergency        appropriation
      for the use of the Secretary   of State for the purpose of
      publishing  the Current   Laws; and declaring    an emor-
      gency.

      “BE   IT ENACTED     BY THE       LEGISLATURE          OF THE
              STATE OF    TEXAS:

              “Section 1. There is hereby appropriated         for
      the use of the Secretary      of State, out of any funds in
      the Securities    Act Fund not heretofore      otherwise   ap-
      propriated,    the sum of Two Thousand       ($2,000.00)   Dol-
      lars to be expended    for the purpose     of compiling,   ed-
      iting, indexing,   and distributing    the Current   Laws en-
      acted by the 51st Legislature,

             “Sec. 2. The fact that the appropriation6        hereto-
      fore made to the Secretary      of State for the purposes
      named in Section     1 of this Act are inadequate,     creates
      an emergency      and an imperative    public necessity    that
      the Constitutional    Rule requiring   bills to be read on
      three several    days in each House be suspended;        and
      the same is hereby suspended,        and this Act shall take
      effect and be in full force and effect from and after its
      passage,   and it is 60 enacted,”

             Under the authority of Gulf Insurance Co. v. James,
143 Tex. 424, 185 S,W.Zd 966 (1945). we hold that this Act is valid
and the appropriated  funds may be used for the purpose specified
Hon.   John Ben Shepperd,           Page    2 (v-1043)



in the Act.       The   Court    said:

                   “We agree with the holding of the Court of Civil
          Appeals    that the Legislature          has the right to transfer
          the balance     on hand in these special          funds to the Gen-
          eral Revenue       Fund.    In so doing the Legislature            does
          not violate    the provisions       of Article     VIII, Section     7, of
          the Constitution,     Vernon’s       Ann. St., which provides           that,
           ‘The Legislature      shall not have power to borrow,               or in
          any manner divert        from its purpose,         any special      fund
          that may, or ought to, come into the Treasury;                   * * *.’
          In the case of Brazes         River     Conservation      & Reclama-
          tion District     v. McGraw,      126 Tex. 506,, 91 S.W.2d 665,
          this Court held that the above-quoted               constitutionaliri-
          hibition applies     only to special        funds created      by the Con-
          stitution,   and not to special        funds created      by statute.
          The special      funds here under consideration             were cre-
          ated by statute, and not by the Constitution.
                  u
                    . . . The State could have required             the funds
          collected   for the purposes      indicated      to be paid direct-
          ly to the General    Revenue     Fund in the first instance.
          Ex Parte Gregory,       20 Tex. App. 210, 219, 54 Am. Rep.
          516; Brown v. City of Galveston,           97 Tex. 1, 17, 75 S.W.
488. Ii it had done so, then certainly             the excess,    if any,’
          would have been available        for use for general          purposes.
          The pfopriety     and fairness     of an enactment         authorizing
          the use of the unexpended       balances       in these special      funds
          for general    purposes    present    legislative      rather   than ju-
          dicial considerations.”

                 You are, therefore, advised  that it is our opinion that
Senate     Bill No. 35 makes a valid appropriation     and that the funds
therein     appropriated  may be used for the purpose     specified  in the
Act.

                                         SUMMARY

                  The Legislature    may make an appiopriation    from
          statutory   special  funds in the same manner and to the
          same extent as it may make appropriation        from the Gen-
          eral Fund.    Gulf Insurance     Co. v. James, 143 Tex. 424,
          185 S.W.Zd Qbb (1945) .        .

                                                               Very    truly    yours,

APPROVED:                                                       PRICE       DANIEL
                                                               Attorney      General
W. V. Geppert
Taxation Division

Charles
Executive
          D. Mathews
            Assistant
                                                               Bysi$3ii-  Asiistant
LPL/mwb